Citation Nr: 0515812	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to a temporary total rating for the veteran's 
low back disability based on the need for convalescence 
following surgery on March 15, 2004.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to September 1949.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Salt Lake City Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied a 
rating in excess of 20 percent for the low back disability.  
In April 2003 a decision review officer (DRO) increased the 
rating to 40 percent, effective from the date of claim.  In 
April 2004, the Board remanded the claim for further 
development.  In that remand the Board also referred to the 
RO the matter of entitlement to secondary service connection 
for a gastrointestinal disorder.  The RO yet to address this 
matter.  

The record shows that during the appeal period (on March 15, 
2004), the veteran underwent surgery for the low back 
disability at issue.  The surgery raises a question as to 
whether a temporary total rating based on the need for 
postsurgical convalescence under 38 C.F.R. § 4.30 should be 
assigned.  The RO has not addressed this matter; however, it 
directly impacts on the rating of the low back disability 
during at least a portion of the time period under 
consideration, it is inextricably intertwined with, and 
encompassed by, the issue certified on appeal (i.e., 
entitlement to a rating in excess of 40 percent for a low 
back disability).  Consequently, the Board has jurisdiction 
in the matter.  As the veteran is not prejudiced by the 
decision being made, the matter is addressed below to the 
extent indicated.  

In June 2005, the case was advanced on the Board's docket due 
to the veteran's advanced age.  

The matter of entitlement to a rating in excess of 40 percent 
for a low back disability is being remanded to the RO via the 
Appeals Management Center in Washington D.C.  VA will notify 
the veteran if any action on his part is required.  




FINDING OF FACT

On March 15, 2004 the veteran underwent surgery for his 
service-connected low back disability; the record shows he 
required six weeks of convalescence following the surgery. 


CONCLUSION OF LAW

Entitlement to a temporary total disability rating, from 
March 15th through April 30, 2004, based on convalescence is 
warranted.  38 C.F.R. § 4.30 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a full grant of 
that part of the claim being addressed, the appellant is not 
prejudiced by Board review at this point, and there is no 
need to belabor the impact of the VCAA on this claim.  

II.  Factual Background, Criteria, and Analysis

As noted, in April 2004, the case was remanded for further 
development of the matter of the rating for the veteran's 
service connected low back disability.  Records received 
pursuant to the remand show that during the period under 
consideration for the increased rating the veteran underwent 
surgery for the low back disability.  Hospitalization records 
from Salt Lake City VA Medical Center (VAMC) show that the 
veteran underwent a lumbar laminectomy on March 15, 2004.  At 
discharge on March 18, 2004, he was instructed by his surgeon 
to not do anything more strenuous than walking for the next 
four to six weeks, to not lift anything more than 10 pounds, 
and to continue taking Lortab.  

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; . . . . . 
An extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made, upon 
request. 38 C.F.R. § 4.30.

As the medical evidence clearly shows that 6 weeks of 
convalescence was required following the March 15, 2003 
surgery for the veteran's service-connected low back 
disability, a temporary total disability rating may be 
assigned from March 15th through April 30, 2004. 


ORDER

A temporary total rating based on the need for convalescence 
following surgery, is granted for the veteran's service 
connected low back disability from March 15, 2004 through 
April 30, 2004, subject to the regulations governing payment 
of monetary awards.  


REMAND

It appears that pertinent medical records remain outstanding.  
Because follow-up treatment records from Salt Lake City VAMC 
are sparse and incomplete, it is unclear whether 
convalescence beyond six weeks was required following  the 
veteran's surgery on March 15, 2004.  Since VA records are 
constructively of record (and may have bearing on the 
claim(s)), they must be secured; and after they are secured a 
determination must be made whether convalescence was 
necessary beyond April 30, 2004.  
Correspondence from the veteran received in January 2005 
suggests that his low back disability may have increased in 
severity since his last VA examination in June 2004.  That 
examination took place only three months following the lumbar 
laminectomy on March 15, 2004, and was likely prior to when 
the disability had stabilized following surgery.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all treatment he received (and 
where he was evaluated) for low back 
disability since March 15, 2004.  The 
RO should obtain copies of all 
treatment records (those not yet 
secured) from the identified sources, 
specifically including any records from 
Salt Lake City VAMC.

2.  The veteran should then be 
scheduled for an orthopedic examination 
to assess the severity of his service-
connected low back disability.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
provided copies of the revised criteria 
for rating diseases and injuries of the 
spine as well as intervertebral disc 
syndrome and should make medical 
findings corresponding to the revised 
criteria.  Any necessary tests or 
studies should be performed.  The 
examiner should report all ranges of 
thoracolumbar spine motion, indicate 
whether or not there is ankylosis (and 
if so, whether favorable or 
unfavorable), and ascertain whether 
there are any associated incapacitating 
episodes (bed rest prescribed by a 
physician and treatment by a 
physician), and if so, their duration 
and frequency.  If the examiner 
determines that a neurological 
consultation would be helpful, such 
consult should be arranged.  The 
examiner should explain the rationale 
for all opinions given.

3.  The RO should then: (1) review the 
record and determined whether a 
temporary total rating for 
convalescence following surgery on 
March 15, 2004 is warranted beyond 
April 30, 2004.  (2) re-adjudicate the 
claim for a rating in excess of 40 
percent for the veteran's service 
connected low back disability.  If it 
remains denied, an appropriate 
supplemental SOC should be issued, and 
the appellant should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


